Order entered December 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00720-CR

                          GABRIEL ADRIAN GUERRA, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-81860-2018

                                             ORDER
       Appellant, who was convicted of continuous sexual abuse of a child under the age of

fourteen, filed his original brief on November 18, 2019 and an amended brief on December 2,

2019. In both briefs, appellant identifies the child victim and another child by name. This Court

does not allow a party to file a brief that discloses the names of child victims, child witnesses, or

any other children discussed or identified at trial in an aggravated sexual assault case. See TEX.

R. APP. P. 9.10(b) (“Unless a court orders otherwise, an electronic or paper filing with the court,

including the contents of any appendices, must not contain sensitive data.”), id. 9.10(a)(3)

(“Sensitive Data Defined. Sensitive data consists of . . . a birth date, a home address, and the

name of any person who was a minor at the time the offense was committed.”). Accordingly, we

STRIKE appellant’s briefs.
       We ORDER appellant to file, within TEN DAYS of the date of this order, an amended

brief that identifies any child victim and any other child (including witnesses) either generically

(for example, “victim” or “victim’s younger sister”) or by initials only, including when quoting

relevant portions of the record, giving a statement of the case, or attaching an appendix.

       We DIRECT the Clerk to send copies of this order to Mark Heidenheimer and the Collin

County District Attorney.




                                                     /s/     LANA MYERS
                                                             JUSTICE